Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, drawn to a variant of an antibody comprising a variable region of SEQ ID NO: 2 modified by deletion of either R at position 12 or YYR at positions 10-12, in the reply filed on 05/25/2022 is acknowledged.  The traversal is on the ground(s) that claim 21, which depends on claim 1, should be examined with the claims of Group I rather than Group II. 
Applicant’s election without traverse of a variant of an antibody comprising a variable region of SEQ ID NO: 2 modified by deletion of the amino acid “R” at position 12 for the invention of Group I and a bispecific antibody comprising a first heavy chain having CDRs of SEQ ID NOs: 1, 2, and 3; a second heavy chain having CDRs of SEQ ID NOs; 4, 5, and 6; and two identical light chains having CDRs of SEQ ID NOs: 7, 8, and 9, in the reply filed on 05/25/2022 is acknowledged.
Claims 7, 8, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/22/2022. 
Claims 1-6, 9-11, and 21 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-5, 9, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that bispecific antibodies against factor IXa (FXIa) and factor X (FX), such as emicizumab (ACE910), functionally substitute for the activity of factor VIII (FVIII), and that the FVIII mimetic activity of these antibodies can be enhanced by optimizing the affinity towards FIXa and FX. Applicant identified antibody variants and isoforms of Emicizumab, specifically Q-CDR-clipped variants and protected disulfide isoforms, having reduced FVIII mimetic activity compared to Emicizumab. The Q-CDR clipped variants comprise a variable region having the amino acid sequence of SEQ ID NO: 2 wherein R at the 12th position or YYR at the 10-12th positions are deleted; the fragments on the N-terminus and C-terminus sides of the deleted amino acid residue(s)are then joined together via a disulfide bond (Para. 0031-0033). On the other hand, protected disulfide isoforms have inter-heavy chain disulfide bonds which are less susceptible to reduction under mild conditions as compared with those in Emicizumab and have stronger hydrophobicity compared to Emicizumab (Para. 0035). However, as presently claimed, there is insufficient correlation between the structures of the genus of antibody variants and the functional property of binding to any antigen.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. Further, each CDR has its own unique amino acid composition, different from the composition of other CDRs, and a unique set of contact preferences favoring certain amino acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular, Page 5, Column 2) (Sela-Culang et al. Frontiers in Immunology 4 (2013):302). Thus, the structure of a CDR cannot be readily determined in a predictable fashion. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of antibody variants with a variable region comprising a modified amino acid sequence of SEQ ID NO: 2 and having the functional property of binding to any antigen. Further, as stated earlier, the Q-CDR-clipped variants of Emicizumab comprise a modified complementarity determining region of SEQ ID NO: 2 wherein “R” is deleted at position 12 and the fragments on the N-terminus and C-terminus sides of the deleted amino acid residue are joined together via a disulfide bond (Para. 0031-0033). However, as presently written, the antibody variant is cleaved at the deletion site in the variable region with no provision that the N- and C-terminal fragments on either side of the deletion site are joined together via a disulfide bond. However, there is no evidence provided in the specification that an antibody variant comprising only the N-terminal or C-terminal fragment on either side of the deletion site in the variable region  is capable of binding to antigen. 
While the antibody variants of the claimed invention are intended to bind to an antigen,  artisans would not be able to envision the complete structure of an antibody variant, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the desired antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar. 
Therefore, the claimed genus of antibody variants comprising a variable region having a modified amino acid sequence of SEQ ID NO: 2 lacks adequate written description because there does not appear to be any correlation between the structure of the claimed genus of antibody variants and the function of binding to any antigen. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of antibody variants at the time the instant application was filed.

Enablement
Claims 1-6, 9-11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a variant of an antibody comprising a variable region having a modified amino acid of SEQ ID NO: 2 wherein “R” at position 12 of SEQ ID NO: 2 is deleted, wherein the variant is cleaved at the deletion site in the variable region. 
The specification teaches the identification of antibody variants and isoforms of Emicizumab, specifically Q-CDR-clipped variants and protected disulfide isoforms, having reduced FVIII mimetic activity compared to Emicizumab. The Q-CDR clipped variants comprise a variable region having the amino acid sequence of SEQ ID NO: 2 wherein R at the 12th position or YYR at the 10-12th positions are deleted; the fragments on the N-terminus and C-terminus sides of the deleted amino acid residue(s)are then joined together via a disulfide bond (Para. 0031-0033). On the other hand, protected disulfide isoforms have inter-heavy chain disulfide bonds which are less susceptible to reduction under mild conditions as compared with those in Emicizumab and have stronger hydrophobicity compared to Emicizumab (Para. 0035).
There is no evidence provided in the specification, however, that a modified amino acid sequence of SEQ ID NO: 2 present in the variable region of any generic monospecific or bispecific antibody is able to retain binding to a specific antigen of interest. It is well-known that amino acid mutations in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). Further, amino acid insertions and deletions into the CDR regions alter the canonical loop structure of the antigen-binding site, and have the potential to radically effect antigen binding in an unpredictable fashion. The contribution of the individual CDRs (and the heavy and light chains themselves) to the formation of the antigen-binding site varies; and while an insertion or deletion event in a non-contributing CDR (or chain) would be expected to have little effect on affinity for the epitope, other insertion or deletion events can result in a complete loss of antigen binding (Reason, see entire document, in particular, the second to last paragraph under “Discussion” section) (Reason, Donald C, and Jianhui Zhou. “Codon insertion and deletion functions as a somatic diversification mechanism in human antibody repertoires.” Biology direct vol. 1 24. 30 Aug. 2006, doi:10.1186/1745-6150-1-24). Without a reduction to practice, it is unclear if the modified amino acid sequence of SEQ ID NO: 2, wherein “R” at position 12 is deleted, in the variable region of a monospecific or bispecific antibody, would negatively impact the ability of the antibody to bind to a desired antigen(s).
While pharmaceutical compositions comprising Emicizumab in which production of the variant has been suppressed to a low level would be useful for treating hemophilia A in a subject and methods for suppressing said variants and isoforms can provide quality control in Emicizumab preparations (see Para. 0012 and 0061 of the Specification); an Emicizumab variant alone, as  recited in claim 6, having reduced FVIII mimetic activity does not appear to have any practical use within the scope of the invention. Moreover, there does not appear to be any apparent reason for artisans to make a pharmaceutical composition comprising Emicizumab and the variant per claims 9 and 10 given that the variant has no functional activity. 
Lastly, as stated earlier, the Q-CDR-clipped variants of Emicizumab comprise a modified complementarity determining region of SEQ ID NO: 2 wherein “R” is deleted at position 12 and the fragments on the N-terminus and C-terminus sides of the deleted amino acid residue are joined together via a disulfide bond (Para. 0031-0033). However, as presently written, the antibody variant is cleaved at the deletion site in the variable region with no provision that the N- and C-terminal fragments on either side of the deletion site are joined together via a disulfide bond. As such, artisans would not reasonably expect an antibody variant comprising only the N-terminal or C-terminal fragment on either side of the deletion site in the variable region to be capable of binding to antigen. 
It would require undue trial and error experimentation for artisans to determine if an antibody variant having a variable region comprising a modified amino acid sequence of SEQ ID NO: 2, wherein R at position 12 is deleted, retains the ability to bind to a desired antigen. The modified amino acid sequence of SEQ ID NO: 2 present in the CDRs (or VH and VL chains) of an antibody can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed genus of antibodies within the scope of the claimed invention if they are not able to bind to antigen. Indeed, an Emicizumab variant alone having reduced FVIII mimetic does not have any practical use within the scope of the invention. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies over the full scope of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto et al (Muto, A., et al. Journal of Thrombosis and Haemostasis 12.2 (2014): 206-213), hereinafter Muto. 
Muto teaches the expression of ACE910 (emicizumab) in human embryonic kidney 293 or Chinese hamster ovary (CHO) cells, which were co-transfected with the mixture of plasmids encoding the humanized anti-FIXa heavy chain, anti-FX heavy chain, and common light chain. ACE910 was purified by protein A and ion exchange chromatography from the culture supernatant (see entire document, in particular, Materials and Methods). As evidenced by the instant specification, introduction of a gene encoding emicizumab (or ACE910) into CHO cells leads to the expression of not only emicizumab but also the Q-CDR clipped variants of emicizumab (see Examples 1 and 2 as well as Figures 1A, 1B, and 2A). As such, the ACE910 variant comprising the amino acid sequence of SEQ ID NO: 2, wherein “R” at position 12 is deleted, as recited in the instant claims is also necessarily expressed in the CHO cells in the methods disclosed by Muto since it is produced by the same processes as that described in the instant specification (see Examples 1 and 2 and Figures 1A, 1B, and 2A). As further evidenced by the specification, the Q-CDR clipped variants have markedly reduced biological activity compared to the ACE910 antibody (see Example 6 of Specification). 
Thus, Muto meets the limitations of instant claims 1-6 and 21. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644